COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 R. WAYNE JOHNSON,                                §
                                                                 No. 08-08-00256-CV
                   Appellant,                     §
                                                                    Appeal from the
 v.                                               §
                                                              County Court at Law No. 3
 TEXAS TECH UNIVERSITY, ET AL.,                   §
                                                               of El Paso County, Texas
                   Appellees.                     §
                                                                    (TC#2008-796)
                                                  §

                                  MEMORANDUM OPINION

       This is an attempted appeal from the denial of Appellant’s motion to recuse the trial judge.

On August 18, 2008, the Clerk of the Court, notified the parties that an interlocutory ruling on a

motion to recuse is not an appealable order, and the Court would consider dismissal of the appeal

unless grounds for maintaining jurisdiction were shown. An order denying a motion to recuse is an

order that may be reviewed on appeal from the final judgment. See TEX . R. CIV . P. 18a(f). Appellant

has failed to provide any grounds for the continuing jurisdiction of this Court. Accordingly, we

dismiss this appeal for want of jurisdiction.



                                                KENNETH R. CARR, Justice
October 2, 2008

Before Chew, C.J., McClure, and Carr, JJ.